Per Curiam.

There is no merit in the landlord’s contention that chapter 589 of the Laws of 1943, incorporating in subdivision 2 of section 1410 of the Civil Practice Act ■“ or successive agreements ”, has made ineffective the decision of-this court in Printerion Realty Corp. v. Fischer-Partelow, Inc. (167 Misc. 452). Here for sixteen of the seventeen months during which payment for the rent accrued the landlord permitted the tenant to remain in possession.
The final order so far as appealed from should be affirmed, with $25 costs.
Hammer, Eder and Hecht, JJ., concur.
Final order affirmed.